Citation Nr: 1614227	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  07-35 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was previously before the Board in May 2011 and November 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Board notes that following the May 2011 remand, the Board issued a decision in January 2013 denying the appeal.  The Veteran appealed that decision to the 
U.S. Court of Appeals for Veteran's Claims (Court).  In October 2013, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the January 2013 decision as to the issue currently on appeal, and remanded the case to the Board.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

The preponderance of the evidence is against a finding that a left knee disability is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a VCAA notice letter was sent to the Veteran in January 2007.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in September 2007 and supplemental statements of the case (SSOCs) in May 2008, May 2012, and April 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his left knee in June 2011 and August 2011.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board notes that while the August 2011 Compensation and Pension (C&P) opinion was deemed inadequate by the Court, affording it no probative weight, the examination itself was fully adequate.  Additionally, in the February 2015 C&P addendum opinion, the examiner reviewed the Veteran's past medical history, recorded his current complaints, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations and opinion are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in May 2011 and November 2014.  The Board specifically instructed the RO to obtain all outstanding treatment records, schedule the Veteran for an examination to determine whether his left knee disability was etiologically related to active service, obtain an addendum opinion from a physician concerning the etiology of the Veteran's left knee disability, and to readjudicate the claim on appeal.  

Subsequently, all outstanding treatment records were obtained and associated with the claims folder, the Veteran was afforded VA examinations determine the etiology of his left knee disability in May 2011 and August 2011, and an addendum opinion was obtained in February 2015.  Thereafter, the Veteran's claim was readjudicated in May 2012 and April 2015 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
II.  Legal Criteria - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.
The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran contends that he is entitled to service connection for a left knee disability.  His appeal satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a June 2011 VA examination report, the Veteran was diagnosed with chondromalacia/patella-femoral pain syndrome of the left knee.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  A June 1993 STR indicated that the Veteran was seen with a history of a basketball injury.  The STR noted that the knee was involved with direct trauma to the vastus medius (medialis) and that the Veteran was unable to bend his left knee or walk regularly.  The impression was traumatic vastus medius hematoma.  

The Veteran fails to satisfy the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.  The Board notes that in a June 2005 VA treatment report, establishing the Veteran as a new patient at the VA Medical Center, he made no mention of any left knee symptoms.  The first post-service VA treatment for the left knee was in September 2008 when the Veteran complained of left knee pain.  The Veteran reported that he thought he twisted his left knee but did not remember when.  He stated that his left knee pain had been ongoing for several months but had worsened in the last few weeks.  

A December 2008 MRI of the left knee revealed a small free edge tear of the body of the medial meniscus and tiny joint effusion.  The finding was that there was blunting of the medial meniscus, suggesting a small free edge tear of the body, but that the lateral meniscus, anterior and posterior cruciate ligaments, medial collateral ligament, iliotibial band, midthird lateral capsular ligament, fibular collateral ligament, biceps femoris tendon and conjoined tendon, quadriceps tendon, patella ligament, and articular cartilage surfaces were all intact.  

A July 2009 primary care note indicates that the Veteran complained of chronic left knee pain since the previous year.  He stated that the pain had worsened, and his left knee had swelling.  A follow-up July 2009 VA treatment report noted that the Veteran continued to have left inner knee pain.  A July 2009 physical therapy consult noted that the Veteran was referred to physical therapy because of chronic left knee pain, worse in the last few years.  The Veteran reported a long history of left knee pain which had worsened.  An August 2010 VA treatment report noted that the Veteran continued to have left knee pain.  

A January 2011 VA treatment report noted that the Veteran had left knee pain that was exacerbated after going down stairs and twisted his knee.  He stated that his left knee had improved since then but he still had problems with pain and swelling.  

During a June 2011 VA examination, the Veteran reported that he injured his knee during a basketball game and that currently his left knee had swelling and persistent pain.  The Veteran reported that his left knee pain increased in the past ten years and that he injured it on some stairs several months ago.  The VA examiner noted that there were no symptoms of arthritis.  The Veteran was diagnosed with chondromalacia/patella-femoral pain syndrome of the left knee.  Radiology results of the left knee revealed no fracture, the bones were well aligned, joint spaces were maintained, and there was no soft tissue abnormality.  The impression was that the Veteran's left knee was unremarkable.  The Board notes that the VA examiner did not opine as to the etiology of the Veteran's left knee disability.  

In an August 2011 VA examination report, the Veteran was diagnosed with chondromalacia/patella-femoral pain syndrome of the left knee.  The Veteran reported that he injured his left knee playing basketball during PT exercises.  He stated that he fell and another soldier fell on top of him.  He stated that he went to sick call and was told he had a bruise of his left quadriceps.  He reported that he heard a pop at the initial injury.  Imaging studies of the left knee were performed but no degenerative or traumatic arthritis was documented.  The Board notes that in an October 2013 JMR, the Court found that the August 2011 VA examiner's opinion that the claimed condition was less likely than not incurred in or caused by an incident of service was inadequate.  As such, the Board affords the August 2011 C&P examination report no probative weight as to the etiology of the Veteran's left knee disability.  

In a February 2015 VA opinion, the physician provided a detailed and exhaustive history of the Veteran's left knee disability, but opined that the Veteran's left knee disability was less likely than not incurred in or caused by his in-service injury, event, or illness.  The rationale provided was that the documented injury to the left knee included a history of left knee involvement when the Veteran was "knee-ed" during a basketball game and an examination found a knee effusion.  The physician noted that the diagnosis at the time of the injury was a hematoma vastus medialis and that there was no separate knee diagnosis.  A knee condition was not mentioned at the follow-up visits for the left knee injury.  The VA physician explained that the loss of left knee motion and muscle strength noted on the Veteran's physical therapy examination, during active service, and their recovery, including the time course of the recovery, were explained by his quadriceps injury and were in accordance with the natural history of the quadriceps injury.  The VA physician noted that a knee joint injury did not need to be present to account for the abnormalities in the Veteran's left knee function.  

The VA physician noted that at one month following the Veteran's injury, his physical therapy note indicated that he had no pain in his left leg and was back to full activities.  The assessment was that the quadricep strain had resolved.  The VA physician noted that the resolution of symptoms and the Veteran's return to full activities indicated that if a left knee injury had occurred, it had resolved by that point.  The VA physician further noted that there was no evidence for involvement of the patella or patellofemoral joint and the absence of later reports of left knee or quadriceps symptoms or evaluations of the left knee or quadriceps in the Veteran's STRs supported the conclusion that any knee injury had resolved.

The VA physician further explained that the 2008 MRI demonstrated that, save for a small meniscal edge tear, there were no abnormalities identified in the Veteran's left knee.  The physician opined that if significant structural damage to the knee occurred in 1993, it had healed.  He noted that the small meniscal edge tear appeared to be an incidental finding as it would not account for the Veteran's left knee symptoms or signs.  

Documentation of the Veteran's post-discharge knee symptoms appeared after 2005.  The VA physician noted that in a 2005 note, the Veteran did not mention knee pain.  It was not until a September 2008 note that the Veteran reported left knee pain that was a few months old.  A July 2009 note indicated that he had chronic knee pain since the previous year.  Another July 2009 treatment note indicated that the Veteran had chronic left knee pain, worse the last few years.  The VA physician opined that taken together with the information described above, these observations date the onset of the Veteran's current knee pain to the middle part of 2000 to 2010.  The VA physician noted that this was long after his June 1993 in-service left knee injury and long after the symptoms and signs of that injury had resolved.

Finally, the VA physician noted that medical literature indicates that there are numerous causes of patellofemoral pain syndrome.  For this reason, the VA physician concluded that it was not necessary to invoke knee trauma as a cause of the Veteran's current left knee condition.

The Board has not overlooked the Veteran's testimony with regard to the severity of his left knee disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning pain and other symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent of discerning whether his current left knee diagnosis, to include chondromalacia/patella-femoral pain syndrome, is etiologically related to active service, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinion provided by the February 2015 VA opinion have been accorded greater probative weight and weigh heavily against the Veteran's lay statements of etiology.

Since there is no nexus between the Veteran's left knee injury in service and his current left knee disability, the Board concludes that the preponderance of the evidence is against granting service connection for a left knee disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim must accordingly be denied.



ORDER

Service connection for a left knee disability is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


